        Case 1:21-cv-00027-MMB Document 32               Filed 07/23/21    Page 1 of 1

FORM 3: Notice of Appeal from the United States Court of International Trade


                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                 )
 VALBRUNA SLATER STAINLESS, INC.,                )
                                                 )
                  Plaintiff,                     )
                                                 )
              v.                                 )
                                                 )
 UNITED STATES,                                  )
                                                 )
                  Defendant,                     )                  Court No. 21-00027
                                                 )
                  and                            )
                                                 )
 ELECTRALLOY/G.O. CARLSON,                       )
                                                 )
                  Proposed Defendant-Intervenor. )
                                                 )

                                    NOTICE OF APPEAL

       Notice is hereby given that the following proposed intervenor in the above-named action,

Electralloy/G.O. Carlson (“Electralloy”), hereby appeals to the United States Court of Appeals

for the Federal Circuit the order denying Electralloy’s Motion to Intervene in the above-named

action, entered on May 25, 2021.


                                                    Respectfully submitted,

                                                    /s/ John R. Magnus

                                                    John R. Magnus
                                                    TradeWins LLC
                                                    1330 Connecticut Ave. NW
                                                    Washington, DC 20036
                                                    Phone: 202-744-0368
                                                    Email: jmagnus@tradewinsllc.net

Date: July 23, 2021
